DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicants’ Drawings filed on June 26, 2019 have been approved by the U. S. examiner.

Specification
The Applicants’ Substitute Specification filed on August 15, 2019 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, and 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Pat. 10,179,308 B2.
The abstract, the figure printed on the face of this U. S. Pat. 10,179,308 B2 and also the SUMMARY OF THE INVENTION as well as col. 4 lns. 31-33 in this U. S. Pat. 10,179,308 B2 illustrate and discuss a fuel tank inerting system and method (evidently, associated w/ aircraft), wherein the system and method comprises means for passing what appears to be a gaseous effluent from the ullage of a fuel tank as well as air through a catalytic device that converts the ozone into less noxious/dangerous by-products; a heat exchanger and also through a filter (evidently, for removing particulate out of the gaseous effluent).  It appears that at least a portion of the treated gaseous effluent may be re-cycled back to the fuel tank.  Thus, the discussed portions of this U. S. Pat. 10,179,308 B2 reasonably seem to meet the limitations set forth in at least the Applicants’ claims 1, 4, 5, and 10-15. 

Allowable Subject Matter
The Applicants’ dependent claims 2, 3, 6-9, and 16-18 have been allowed over the teachings provided in this U. S. Pat. 10,179,308 B2 because the limitations described in these Applicants’ dependent claims 2, 3, 6-9 and 16-18 are not taught or suggested in this U. S. Pat. 10,179,308 B2 (or any of the other references of record).

References Made of Record
The search of the U. S. examiner did not produce any references that are any more relevant to the Applicants’ invention than those already provided in the Applicants’ IDS’s.  Hence, no PTO-892 forms are being supplied w/ this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736